          Case 5:19-cv-01039-OLG Document 21 Filed 10/16/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 RODERICK S. REUTER,

 Plaintiff,                                            Case No. 5:19-cv-01039-OLG

 v.                                                    Honorable Judge Orlando L. Garcia

 SECURITY SERVICE FEDERAL CREDIT
 UNION, EQUIFAX INFORMATION
 SERVICES, TRANSUNION, LLC and
 EXPERIAN INFORMATION SOLUTIONS,
 INC.,

 Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES the Plaintiff, Roderick S. Reuter (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd., and, in support of his Notice of Voluntary Dismissal with Prejudice,

states as follows:

        Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

dismisses his claims against the Defendant, Security Service Federal Credit Union, only, with

prejudice. Each party shall bear its own costs and attorney fees.


Dated: October 16, 2019


                                                      Respectfully Submitted,

                                                      /s/ Nathan C. Volheim (Lead Attorney)
                                                      Nathan C. Volheim, Esq. #6302103
                                                      Counsel for Plaintiff
                                                      Admitted in the Western District of Texas
                                                      Sulaiman Law Group, Ltd.
                                                      2500 S. Highland Avenue, Suite 200
                                                      Lombard, IL 60148
                                                      Phone (630) 568-3056
         Case 5:19-cv-01039-OLG Document 21 Filed 10/16/19 Page 2 of 2



                                                    Fax: (630)575-8188
                                                    nvolheim@sulaimanlaw.com



                                 CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that on October 16, 2019, a true and correct copy of the

above and foregoing document was filed with the Court via CM/ECF and served on all parties

requested electronic notification.



                                                    /s/ Nathan C. Volheim
                                                    Nathan C. Volheim
